Perkins, J.
Suit to set aside sales of real estate.
The leading facts of the case are these:
In July, 1853, William Anderson and wife deeded “to William, Hutchinson, William W Miller and Alexander Harbison, trustees of the Associate Reformed Church of Indianapolis, state of Indiana, and their successors in office, for the benefit and uses of said church,” a lot of ground in the city of Indianapolis. The deed was duly recorded.
In November, 1853, the said Hutchinson, Miller, and Hardison, sold said lot with the improvement on it — a parsonage house — to Hutchinson, one of their number,' for 1,000 dollars, which was applied in paying debts of the church. The lot was deeded to Hutchinson, and the deed recorded. Hutchinson expended 30 dollars in improvements, and received some 50 dollars of rent.
In April, 1854, he sold the lot to Wallace for 1,500 dollars, and made him a deed.
In 1855, the church instituted this suit to set aside the deeds to Hutchinson and Wallace and recover the property.
Issues of fact were formed involving the validity of the sale, were tried by a jury, and a special finding was rendered, asserting- certain facts, ignoring certain facts, and expressing doubts as tb others, but containing no general verdict for either party. The evidence is not upon the record. The Court found the equity of the case to be with the plaintiff, and that the defendant held the property in trust —adjusted the accounts for rent, improvements, &c., and determined that the church should receive back the property on paying into Court for Wallace, the defendant, the sum of 1,070 dollars and 30 cents — that Wallace, on the paying in of the money should convey, &c. The money was paid in, and Wallace ordered to convey. He appealed from the decision against him.
The case having been made to turn below upon the facts, as well as law, involved, we are not able to bring it within any rule by which it can be reversed in this Court. The judgment below must be affirmed. In'a doubtful case, sales made under circumstances similar to those in the pre*164sent, would be set aside. Courts will scrutinize such transactions, where trustees are parties, with the greatest care, especially where promptness is exercised in bringing them before a Court, and rights have not intervened affecting the case with hardship.
H. C. Newcomb and J. S. Harvey, for the appellants (1).
J. L. Ketcham and I. Coffin, for the appellees (2).
Per Curiam. — The judgment is affirmed, with costs.